PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-4608
APRIL HEDRICK SCHAAL, a/k/a April
Hendrick Schaal,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-458)

                        Argued: May 7, 2003

                      Decided: August 12, 2003

      Before WILKINS, Chief Judge, and WILKINSON and
                   MOTZ, Circuit Judges.



Affirmed by published opinion. Chief Judge Wilkins wrote the opin-
ion, in which Judge Wilkinson and Judge Motz joined.


                            COUNSEL

ARGUED: Anne Rebecca Littlejohn, Greensboro, North Carolina,
for Appellant. Robert Albert Jamison Lang, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee. ON BRIEF:
Anna Mills Wagoner, United States Attorney, Winston-Salem, North
Carolina, for Appellee.
2                     UNITED STATES v. SCHAAL
                             OPINION

WILKINS, Chief Judge:

   April Hedrick Schaal appeals her sentence for various firearms
offenses. Finding no error, we affirm.

                                  I.

  Schaal and her husband Chris were arrested on February 27, 2001
when law enforcement officers witnessed them breaking into a home.
Chris subsequently informed authorities that he and Schaal had bro-
ken into residences in three North Carolina counties and stolen vari-
ous items, including firearms.

   That same day, investigators executed a search warrant at the
Schaals’ residence and found a revolver that had been stolen on Feb-
ruary 6, 2001. Investigators later found more firearms in a storage
unit rented by Schaal. The investigators learned that the Schaals had
traded many of their stolen firearms for drugs and that they had sold
many others, some to juveniles.

   On January 25, 2002, the Schaals were charged in a 20-count
superseding indictment with one count of dealing firearms without a
license, see 18 U.S.C.A. § 922(a)(1)(A) (West 2000); 16 counts of
possessing stolen firearms, see 18 U.S.C.A. § 922(j) (West 2000); two
counts of selling firearms to juveniles, see 18 U.S.C.A. § 922(x)(1)
(West 2000); and one count of using a firearm during and in relation
to a drug trafficking crime ("Count Nineteen"), see 18 U.S.C.A.
§ 924(c) (West 2000). Schaal pleaded guilty to all counts pursuant to
a written plea agreement. In determining her sentence under the sen-
tencing guidelines, the district court grouped all counts other than
Count Nineteen, see U.S. Sentencing Guidelines Manual § 3D1.2(d)
(2000). The court applied several adjustments to Schaal’s offense
level, including an enhancement of two levels because at least one of
the firearms that she sold was stolen, see U.S.S.G. § 2K2.1(b)(4), and
an enhancement of four levels because she possessed or used at least
one of the weapons in connection with another felony offense—inter
alia, the state-law breaking and entering and larceny offenses that
                        UNITED STATES v. SCHAAL                          3
produced the stolen weapons, see U.S.S.G. § 2K2.1(b)(5). The court
sentenced Schaal to 50 months imprisonment on the grouped counts
and to a consecutive term of 60 months on Count Nineteen.

                                    II.

   Schaal asserts that the district court engaged in two instances of
impermissible double counting in determining her guideline range.*
It is well established that "[t]he Sentencing Commission plainly
understands the concept of double counting, and expressly forbids it
where it is not intended." United States v. Williams, 954 F.2d 204,
208 (4th Cir. 1992). Accordingly, "[a]n adjustment that clearly
applies to the conduct of an offense must be imposed unless the
Guidelines expressly exclude its applicability." Id. at 207.

   Schaal’s claims involve a legal interpretation of the Sentencing
Guidelines, which we review de novo. See United States v. Dawkins,
202 F.3d 711, 714 (4th Cir. 2000). We conclude that no impermissi-
ble double counting occurred.

                                    A.

   Schaal first argues that the § 2K2.1(b)(4) stolen firearm enhance-
ment was impermissible because the fact that the firearms were stolen
was an element of 16 of the 19 grouped offenses. Because the counts
were grouped together under U.S.S.G. § 3D1.2(d), the guidelines pro-
vide that "the offense guideline applicable to the aggregate behavior
is used"; thus, the court "[d]etermine[s] whether . . . specific offense
characteristics or adjustments . . . apply based on the combined
offense behavior taken as a whole." U.S.S.G. § 3D1.3, comment.
(n.3). Schaal contends that Application Note 12 to § 2K2.1 bars the

   *Schaal also argues that the district court erred in increasing her
offense level by four levels under § 2K2.1(b)(5). Schaal contends that
none of the state-law offenses identified by the district court constitutes
"another felony offense" within the meaning of the guideline. She is
incorrect. See United States v. Blount, No. 02-4669 (4th Cir. circulated
June 30, 2003) (holding that a felony may serve as the basis for a
§ 2K2.1(b)(5) enhancement if it is different from the offense of convic-
tion under Blockburger v. United States, 284 U.S. 299 (1932)).
4                      UNITED STATES v. SCHAAL
imposition of a (b)(4) enhancement in the calculation of a group
offense level if any offense in the group has a stolen firearm element.
Application Note 12 reads, in relevant part:

    If the only offense to which § 2K2.1 applies is 18 U.S.C.
    § 922(i), (j), or (u), or 18 U.S.C. § 924(l) or (m) (offenses
    involving a stolen firearm or stolen ammunition) and the
    base offense level is determined under subsection (a)(7), do
    not apply the adjustment in subsection (b)(4) unless the
    offense involved a firearm with an altered or obliterated
    serial number. This is because the base offense level takes
    into account that the firearm or ammunition was stolen.

U.S.S.G. § 2K2.1, comment. (n.12) (emphasis added).

   By its plain terms, this note does not prohibit the (b)(4) enhance-
ment here because § 2K2.1 does not apply only to Schaal’s stolen
firearms offenses; it applies as well to the offenses of selling firearms
to juveniles and selling firearms without a license. Were the (b)(4)
enhancement disallowed here, Schaal’s offense level would not
reflect the increased severity of her crimes based on the fact that some
of the firearms she sold to juveniles and sold without a license were
stolen. Indeed, disallowing a (b)(4) enhancement for grouped offenses
when at least one offense in a group is a stolen firearm offense would
produce absurd results. For example, a defendant who stood con-
victed of one count of selling a firearm to a juvenile and faced a two-
level enhancement because the weapon was stolen might receive a
higher offense level than he would if he were convicted of the very
same offense plus one count of possession of a stolen weapon. That
is so because under Schaal’s proposed rule, it is possible that the only
effect the extra conviction would have on the guidelines determina-
tion would be to disqualify the defendant from receiving the (b)(4)
enhancement. We therefore conclude that the (b)(4) enhancement was
properly applied.

                                   B.

  Schaal next maintains that the district court impermissibly double
counted by applying both the (b)(4) enhancement—because the fire-
arms were stolen—and the (b)(5) enhancement—because Schaal used
                      UNITED STATES v. SCHAAL                        5
or possessed a firearm in connection with another felony offense.
Schaal contends that the (b)(5) enhancement already takes into
account the fact that the weapons here were stolen and therefore that
the (b)(4) enhancement constituted double counting.

   Nothing in the guidelines expressly forbids the application of a
(b)(4) and a (b)(5) enhancement under these circumstances. In fact,
Application Note 12 to U.S.S.G. § 2K2.1, discussed in the previous
subsection, explicitly addresses double counting with regard to (b)(4)
enhancements. It indicates, with exceptions not applicable here, that
application of a (b)(4) enhancement is impermissible if the only
offenses governed by § 2K2.1 are stolen firearm or ammunition
offenses and the base offense level is determined under § 2K2.1(a)(7).
That the Commission discussed double counting with regard to (b)(4)
without forbidding simultaneous application of the (b)(4) and (b)(5)
enhancements provides strong evidence that the Commission did not
intend to prohibit the enhancements here. See United States v. Ken-
ney, 283 F.3d 934, 938-39 (8th Cir.) (upholding simultaneous imposi-
tion of (b)(4) and (b)(5) enhancements), cert. denied, 123 S. Ct. 270
(2002).

   We also note that the two enhancements here are conceptually sep-
arate, as evidenced by the fact that either can apply in the absence of
the other. See id. For example, only the (b)(4) enhancement would
apply to a defendant who unlawfully possessed a firearm without
knowledge that the firearm was stolen. See U.S.S.G. § 2K2.1, com-
ment. (n.19). And, only the (b)(5) enhancement would apply to a
defendant who unlawfully possessed a firearm and used it to commit
a robbery.

   For these reasons, we hold that the district court did not engage in
impermissible double counting in applying the two enhancements
together.

                                 III.

   In sum, finding no error, we affirm the sentence imposed by the
district court.

                                                          AFFIRMED